I concur in the reversal to the extent of requiring sentence to be imposed pursuant to the formalities of the statutes after vacation of present sentence. But I perceive little justification for reversing the trial judge for refusal to permit defendant to withdraw his plea of guilty some eighteen months after he pleaded guilty and had been sentenced on the basis of such plea which was made several terms of court prior to his application to withdraw it. My view is that the application to withdraw the guilty plea was too long delayed to have merit, and that the court was warranted in denying it on that ground alone in view of the circumstances shown concerning it.
BUFORD, J., concurs. *Page 10